Name: Commission Delegated Regulation (EU) NoÃ 392/2012 of 1Ã March 2012 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of household tumble driers Text with EEA relevance
 Type: Delegated Regulation
 Subject Matter: energy policy;  marketing;  electronics and electrical engineering
 Date Published: nan

 9.5.2012 EN Official Journal of the European Union L 123/1 COMMISSION DELEGATED REGULATION (EU) No 392/2012 of 1 March 2012 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of household tumble driers (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2010/30/EU of the European Parliament and of the Council of 19 May 2010 on the indication by labelling and standard product information of the consumption of energy and other resources by energy-related products (1), and in particular Article 10 thereof, Whereas: (1) Directive 2010/30/EU requires the Commission to adopt delegated acts for the labelling of energy-related products representing significant potential for energy savings and presenting a wide disparity in performance levels with equivalent functionality. (2) Provisions for the energy labelling of household tumble driers were established by Commission Directive 95/13/EC of 23 May 1995 implementing Council Directive 92/75/EEC with regard to energy labelling of household electric tumble driers (2). (3) The energy used by household tumble driers accounts for a significant part of total household energy demand in the Union. In addition to the energy efficiency improvements already achieved, the scope for further reducing the energy consumption of household tumble driers is substantial. (4) Directive 95/13/EC should be repealed and new provisions should be laid down by this Regulation in order to ensure that the energy label provides dynamic incentives for suppliers to further improve the energy efficiency of household tumble driers and to accelerate market transformation towards energy-efficient technologies. (5) Household combined washer-driers are addressed in Commission Directive 96/60/EC of 19 September 1996 implementing Council Directive 92/75/EEC with regard to energy labelling of household combined washer-driers (3). They have particular characteristics and should therefore be exempted from the scope of this Regulation. (6) The information provided on the label should be obtained through reliable, accurate and reproducible measurement procedures which take into account the recognised state-of-the-art measurement methods, including, where available, harmonised standards adopted by the European standardisation bodies, as listed in Annex I to Directive 98/34/EC of the European Parliament and of the Council of 22 June 1998 laying down a procedure for the provision of information in the field of technical standards and regulations (4). (7) This Regulation should specify a uniform design and content for the label for household tumble driers, including gas-fired driers. (8) In addition, this Regulation should specify requirements as to the technical documentation and the product fiche for household tumble driers. (9) Moreover, this Regulation should specify requirements as to the information to be provided for any form of distance selling and advertisement of household tumble driers and any form of technical promotional material for such appliances. (10) It is appropriate to provide for a review of this Regulation in order to take into account technological progress. (11) In order to facilitate the transition from Directive 95/13/EC to this Regulation, household tumble driers labelled in accordance with this Regulation should be considered as compliant with Directive 95/13/EC. (12) Directive 95/13/EC should therefore be repealed, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope 1. This Regulation establishes requirements for the labelling of and the provision of supplementary product information on electric mains-operated and gas-fired household tumble driers and built-in household tumble driers, including those sold for non-household use. 2. This Regulation shall not apply to household combined washer-driers and household spin-extractors. Article 2 Definitions In addition to the definitions laid down in Article 2 of Directive 2010/30/EU, the following definitions shall apply for the purposes of this Regulation: (1) household tumble drier means an appliance in which textiles are dried by tumbling in a rotating drum, through which heated air is passed and which is designed to be used principally for non-professional purposes; (2) built-in household tumble drier means a household tumble drier intended to be installed in a cabinet, a prepared recess in a wall or a similar location, requiring furniture finishing; (3) household combined washer-drier means a household washing machine which includes both a spin extraction function and also a means for drying the textiles, usually by heating and tumbling; (4) household spin-extractor, also known commercially as spin-drier, means an appliance in which water is removed from the textiles by centrifugal action in a rotating drum and drained through an automatic pump and which is designed to be used principally for non-professional purposes; (5) air-vented tumble drier means a tumble drier that draws in fresh air, passes it over the textiles and vents the resulting moist air into the room or outside; (6) condenser tumble drier means a tumble drier which includes a device (either using condensation or any other means) for removing moisture from the air used for the drying process; (7) automatic tumble drier means a tumble drier which switches off the drying process when a certain moisture content of the load is detected, for example through conductivity or temperature sensing; (8) non-automatic tumble drier means a tumble drier which switches off the drying process after a predefined period, usually controlled by a timer, but which may also be manually switched off; (9) programme means a series of operations that are predefined and which are declared by the supplier as suitable for drying certain types of textile; (10) cycle means a complete drying process, as defined for the selected programme; (11) programme time means the time that elapses from the initiation of the programme until the completion of the programme, excluding any end-user programmed delay; (12) rated capacity means the maximum mass in kilograms, indicated by the supplier in 0,5 kilogram increments of dry textiles of a particular type, which can be treated in a household tumble drier with the selected programme, when loaded in accordance with the suppliers instructions; (13) partial load means half of the rated capacity of a household tumble drier for a given programme; (14) condensation efficiency means the ratio between the mass of moisture condensed by a condenser tumble drier and the mass of moisture removed from the load at the end of a cycle; (15) off-mode means a condition where the household tumble drier is switched off using appliance controls or switches accessible to and intended for operation by the end-user during normal use to attain the lowest power consumption that may persist for an indefinite time while the household tumble drier is connected to a power source and used in accordance with the suppliers instructions; where there is no control or switch accessible to the end-user, off-mode means the condition reached after the household tumble drier reverts to a steady-state power consumption on its own; (16) left-on mode means the lowest power consumption mode that may persist for an indefinite time after completion of the programme without any further intervention by the end-user besides unloading of the household tumble drier; (17) equivalent household tumble drier means a model of household tumble drier placed on the market with the same rated capacity, technical and performance characteristics, energy consumption, condensation efficiency where relevant, standard cotton programme time and airborne acoustical noise emissions during drying as another model of household tumble drier placed on the market under a different commercial code number by the same supplier; (18) end-user means a consumer buying or expected to buy a household tumble drier; (19) point of sale means a location where household tumble driers are displayed or offered for sale, hire or hire-purchase. (20) standard cotton programme means the cycle which dries cotton laundry with an initial moisture content of the load of 60 % up to a remaining moisture content of the load of 0 %. Article 3 Responsibilities of suppliers Suppliers shall ensure that: (a) each household tumble drier is supplied with a printed label in the format and containing the information set out in Annex I; (b) a product fiche, as set out in Annex II, is made available; (c) technical documentation as set out in Annex III is made available on request to the authorities of the Member States and to the Commission; (d) any advertisement for a specific model of household tumble drier contains the energy efficiency class, if the advertisement discloses energy-related or price information; (e) any technical promotional material concerning a specific model of household tumble drier which describes its specific technical parameters includes the energy efficiency class of that model. Article 4 Responsibilities of dealers Dealers shall ensure that: (a) each household tumble drier, at the point of sale, bears the label provided by suppliers in accordance with Article 3(a) on the outside of the front or top of the household tumble drier, in such a way as to be clearly visible; (b) household tumble driers offered for sale, hire or hire-purchase where the end-user cannot be expected to see the product displayed, as specified in Article 7 of Directive 2010/30/EU, are marketed with the information provided by suppliers in accordance with Annex IV to this Regulation; (c) any advertisement for a specific model of household tumble drier contains a reference to the energy efficiency class, if the advertisement discloses energy-related or price information; (d) any technical promotional material concerning a specific model of household tumble drier which describes its specific technical parameters includes a reference to the energy efficiency class of that model. Article 5 Measurement methods The information to be provided under Articles 3 and 4 shall be obtained by reliable, accurate and reproducible measurement procedures, which take into account the recognised state-of-the-art measurement methods. Article 6 Verification procedure for market surveillance purposes Member States shall apply the procedure set out in Annex V for assessing the conformity of the declared energy efficiency class, the energy consumption per cycle, the condensation efficiency class where applicable, the rated capacity, the power consumption in off-mode and left-on mode, the duration of the left-on mode, the programme time and airborne acoustical noise emissions. Article 7 Revision The Commission shall review this Regulation in the light of technological progress no later than five years after its entry into force. The review shall in particular assess the verification tolerances set out in Annex V. Article 8 Repeal Directive 95/13/EC shall be repealed from 29 May 2012. Article 9 Transitional provisions 1. Article 3(d) and (e) and Article 4(b), (c) and (d) shall not apply to printed advertisements and printed technical promotional material published before 29 September 2012. 2. Household tumble driers placed on the market before 29 May 2012 shall comply with the provisions of Directive 95/13/EC. 3. Household tumble driers which comply with the provisions of this Regulation and which are placed on the market or offered for sale, hire or hire-purchase before 29 May 2012 shall be regarded as complying with the requirements of Directive 95/13/EC. Article 10 Entry into force and application 1. This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. 2. It shall apply from 29 May 2012. However, Article 3(d) and (e) and Article 4(b), (c) and (d) shall apply from 29 September 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 153, 18.6.2010, p. 1. (2) OJ L 136, 21.6.1995, p. 28. (3) OJ L 266, 18.10.1996, p. 1. (4) OJ L 204, 21.7.1998, p. 37. ANNEX I Label 1. LABEL FOR AIR-VENTED HOUSEHOLD TUMBLE DRIER 1.1. The following information shall be included in the label for air vented household tumble driers: I. suppliers name or trade mark; II. suppliers model identifier, meaning the code, usually alphanumeric, which distinguishes a specific household tumble drier model from other models with the same trade mark or suppliers name; III. the energy efficiency class as defined in point 1 of Annex VI; the head of the arrow containing the energy efficiency class of the household tumble drier shall be placed at the same height as the head of the arrow of the relevant energy efficiency class; IV. weighted annual energy consumption (AEC ) in kWh/year, rounded up to the nearest integer and calculated in accordance with Annex VII; V. information on the type of household tumble drier; VI. cycle time corresponding to the standard cotton programme at full load in minutes and rounded to the nearest minute; VII. rated capacity, in kg, for the standard cotton programme at full load; VIII. the sound power level (weighted average value  LWA), during the drying phase, for the standard cotton programme at full load, expressed in dB, rounded to the nearest integer. 1.2. The design of the label for air vented household tumble driers shall be in accordance with point 4 of this Annex. Where a model has been granted an EU Ecolabel under Regulation (EC) No 66/2010 of the European Parliament and of the Council (1), a copy of the EU Ecolabel may be added. 2. LABEL FOR CONDENSER HOUSEHOLD TUMBLE DRIER 2.1. In addition to the information listed in point 1.1, the label for condenser household tumble driers shall include: IX. the condensation efficiency class in accordance with point 2 of Annex VI. 2.2. The design of the label for condenser household tumble driers shall be in accordance with point 4 of this Annex. Where a model has been awarded an EU Ecolabel under Regulation (EC) No 66/2010, a copy of the EU Ecolabel may be added. 3. LABEL FOR GAS-FIRED HOUSEHOLD TUMBLE DRIER 3.1. The information listed in point 1.1 shall be included in the label for gas fired household tumble driers. 3.2. The design of the label for gas fired household tumble driers shall be in accordance with point 4 of this Annex. Where a model has been awarded an EU Ecolabel under Regulation (EC) No 66/2010, a copy of the EU Ecolabel may be added. 4. LABEL DESIGN 4.1. For air vented household tumble driers, the design of the label shall be as in the figure below. Whereby (a) The label must be at least 110 mm wide and 220 mm high. Where the label is printed in a larger format, its content must nevertheless remain proportionate to the specifications above. (b) The background shall be white. (c) Colours shall be CMYK  cyan, magenta, yellow and black following this example: 00-70-X-00: 0 % cyan, 70 % magenta, 100 % yellow, 0 % black. (d) The label shall fulfil all of the following requirements (numbers refer to the figure above). Eu label border stroke: 5 pt  colour: Cyan 100 %  round corners: 3,5 mm. EU logo  colours: X-80-00-00 and 00-00-X-00. Energy label: colour: X-00-00-00. Pictogram as depicted; EU logo and energy logo (combined): width: 92 mm, height: 17 mm. Sub-logos border: 1 pt  colour: Cyan 100 %  length: 92,5 mm. A-G scale  Arrow: height: 7 mm, gap: 0,75 mm  colours:  Highest class: X-00-X-00,  Second class: 70-00-X-00,  Third class: 30-00-X-00,  Fourth class: 00-00-X-00,  Fifth class: 00-30-X-00,  Sixth class: 00-70-X-00,  Last class: 00-X-X-00.  Text: Calibri bold 18 pt, capitals and white; + symbols: Calibri bold 12 pt, white aligned on a single row. Energy efficiency class  Arrow: width: 26 mm, height: 14 mm, 100 % black;  Text: Calibri bold 29 pt, capitals and white; + symbols: Calibri bold 18 pt, white aligned on a single row. Energy  Text: Calibri regular 11 pt, capitals, 100 % black. Weighted annual energy consumption:  Border: 2 pt  colour: Cyan 100 %  round corners: 3,5 mm.  Value: Calibri bold 30 pt, 100 % black.  Second line: Calibri regular 14 pt, 100 % black. Type of household tumble drier:  Pictogram as depicted  Border: 2 pt  colour: Cyan 100 %  round corners: 3,5 mm. Cycle time:  Pictogram as depicted  Border: 2 pt  colour: Cyan 100 %  round corners: 3,5 mm.  Value: Calibri bold 24 pt, 100 % black; and Calibri regular 16 pt, 100 % black. Rated capacity:  Pictogram as depicted  Border: 2 pt  colour: Cyan 100%  round corners: 3,5 mm.  Value: Calibri bold 24 pt, 100 % black; and Calibri regular 16 pt, 100 % black. Sound power level:  Pictogram as depicted  Border: 2 pt  colour: Cyan 100 %  round corners: 3,5 mm.  Value: Calibri bold 24 pt, 100 % black; and Calibri regular 16 pt, 100 % black. Asterisk: Calibri regular 6 pt, 100 % black. Supplier's name or trade mark Supplier's model identifier The supplier's name or trademark and model identifier should fit in a space of 92 Ã  15 mm. Numbering of the Regulation: Calibri bold 9 pt, 100 % black. 4.2. For condenser household tumble driers, the design of the label shall be as in the figure below. Whereby (a) The label must be at least 110 mm wide and 220 mm high. Where the label is printed in a larger format, its content must nevertheless remain proportionate to the specifications above. (b) The background shall be white. (c) Colours shall be CMYK  cyan, magenta, yellow and black following this example: 00-70-X-00: 0 % cyan, 70 % magenta, 100 % yellow, 0 % black. (d) The label shall fulfil all of the following requirements (numbers refer to the figure above). Eu label border stroke: 5 pt  colour: Cyan 100 %  round corners: 3,5 mm. EU logo  colours: X-80-00-00 and 00-00-X-00. Energy label: colour: X-00-00-00. Pictogram as depicted; EU logo and energy logo (combined): width: 92 mm, height: 17 mm. Sub-logos border: 1 pt  colour: Cyan 100 %  length: 92,5 mm. A-G scale  Arrow: height: 7 mm, gap: 0,75 mm  colours:  Highest class: X-00-X-00,  Second class: 70-00-X-00,  Third class: 30-00-X-00,  Fourth class: 00-00-X-00,  Fifth class: 00-30-X-00,  Sixth class: 00-70-X-00,  Last class: 00-X-X-00.  Text: Calibri bold 18 pt, capitals and white; + symbols: Calibri bold 12 pt, white aligned on a single row. Energy efficiency class  Arrow: width: 26 mm, height: 14 mm, 100 % black;  Text: Calibri bold 29 pt, capitals and white; + symbols: Calibri bold 18 pt, white aligned on a single row. Energy  Text: Calibri regular 11 pt, capitals, 100 % black. Weighted annual energy consumption:  Border: 2 pt  colour: Cyan 100 %  round corners: 3,5 mm.  Value: Calibri bold 30 pt, 100 % black.  Second line: Calibri regular 14 pt, 100 % black. Type of household tumble drier:  Pictogram as depicted  Border: 2 pt  colour: Cyan 100 %  round corners: 3,5 mm. Cycle time:  Pictogram as depicted  Border: 2 pt  colour: Cyan 100 %  round corners: 3,5 mm.  Value: Calibri bold 24 pt, 100 % black; and Calibri regular 16 pt, 100 % black. Rated capacity:  Pictogram as depicted  Border: 2 pt  colour: Cyan 100 %  round corners: 3,5 mm.  Value: Calibri bold 24 pt, 100 % black; and Calibri regular 16 pt, 100 % black. Sound power level:  Pictogram as depicted  Border: 2 pt  colour: Cyan 100 %  round corners: 3,5 mm.  Value: Calibri bold 24 pt, 100 % black; and Calibri regular 16 pt, 100 % black. Asterisk: Calibri regular 6 pt, 100 % black. Supplier's name or trade mark Supplier's model identifier The supplier's name or trademark and model identifier should fit in a space of 92 Ã  15 mm. Numbering of the Regulation: Calibri bold 9 pt, 100 % black. Condensation efficiency class:  Pictogram as depicted  Border: 2 pt  colour: Cyan 100 %  round corners: 3,5 mm.  Value: Calibri regular 16 pt, horizontal scale 75 %, 100 % black and Calibri bold 22 pt, horizontal scale 75 %, 100 % black. 4.3. For gas fired household tumble driers, the design of the label shall be as in the figure below. Whereby (a) The label must be at least 110 mm wide and 220 mm high. Where the label is printed in a larger format, its content must nevertheless remain proportionate to the specifications above. (b) The background shall be white. (c) Colours shall be CMYK  cyan, magenta, yellow and black following this example: 00-70-X-00: 0 % cyan, 70 % magenta, 100 % yellow, 0 % black. (d) The label shall fulfil all of the following requirements (numbers refer to the figure above). Eu label border stroke: 5 pt  colour: Cyan 100 %  round corners: 3,5 mm. EU logo  colours: X-80-00-00 and 00-00-X-00. Energy label: colour: X-00-00-00. Pictogram as depicted; EU logo and energy logo (combined): width: 92 mm, height: 17 mm. Sub-logos border: 1 pt  colour: Cyan 100 %  length: 92,5 mm. A-G scale  Arrow: height: 7 mm, gap: 0,75 mm  colours:  Highest class: X-00-X-00,  Second class: 70-00-X-00,  Third class: 30-00-X-00,  Fourth class: 00-00-X-00,  Fifth class: 00-30-X-00,  Sixth class: 00-70-X-00,  Last class: 00-X-X-00.  Text: Calibri bold 18 pt, capitals and white; §+ § symbols: Calibri bold 12 pt, white aligned on a single row. Energy efficiency class  Arrow: width: 26 mm, height: 14 mm, 100 % black;  Text: Calibri bold 29 pt, capitals and white; §+ § symbols: Calibri bold 18 pt, white aligned on a single row. Energy  Text: Calibri regular 11 pt, capitals, 100 % black. Weighted annual energy consumption:  Border: 2 pt  colour: Cyan 100 %  round corners: 3,5 mm.  Value: Calibri bold 30 pt, 100 % black.  Second line: Calibri regular 14 pt, 100 % black. Type of household tumble drier:  Pictogram as depicted  Border: 2 pt  colour: Cyan 100 %  round corners: 3,5 mm. Cycle time:  Pictogram as depicted  Border: 2 pt  colour: Cyan 100 %  round corners: 3,5 mm.  Value: Calibri bold 24 pt, 100 % black; and Calibri regular 16 pt, 100 % black. Rated capacity:  Pictogram as depicted  Border: 2 pt  colour: Cyan 100 %  round corners: 3,5 mm.  Value: Calibri bold 24 pt, 100 % black; and Calibri regular 16 pt, 100 % black. Sound power level:  Pictogram as depicted  Border: 2 pt  colour: Cyan 100 %  round corners: 3,5 mm.  Value: Calibri bold 24 pt, 100 % black; and Calibri regular 16 pt, 100 % black. Asterisk: Calibri regular 6 pt, 100 % black Supplier's name or trade mark Supplier's model identifier The supplier's name or trademark and model identifier should fit in a space of 92 Ã  15 mm. Numbering of the Regulation: Calibri bold 9 pt, 100 % black. (1) OJ L 27, 30.1.2010, p. 1. ANNEX II Product Fiche 1. The information in the product fiche of household tumble driers shall be given in the following order and shall be included in the product brochure or other literature provided with the product: (a) suppliers name or trade mark; (b) suppliers model identifier, which means the code, usually alphanumeric, which distinguishes a specific household tumble drier model from other models with the same trade mark or suppliers name; (c) rated capacity in kg of cotton laundry for the standard cotton programme at full load; (d) whether the household tumble drier is an air-vented, condenser or gas-fired household tumble drier; (e) energy efficiency class in accordance with point 1 of Annex VI; (f) for electric mains-operated household tumble drier: the weighted Annual Energy Consumption (AEc ) rounded up to one decimal place; it shall be described as: Energy consumption X  kWh per year, based on 160 drying cycles of the standard cotton programme at full and partial load, and the consumption of the low-power modes. Actual energy consumption per cycle will depend on how the appliance is used.; for household gas-fired tumble drier: the weighted Annual Energy Consumption (AEC(Gas) ) rounded up to one decimal place; it shall be described as: Energy consumption X  kWh-Gas per year, based on 160 drying cycles of the standard cotton programme at full and partial load. Actual energy consumption per cycle will depend on how the appliance is used; and the weighted Annual Energy Consumption (AEC(Gas)el ) rounded up to one decimal place; it shall be described as: Energy consumption X  kWh per year, based on 160 drying cycles of the standard cotton programme at full and partial load, and the consumption of the low-power modes. Actual energy consumption per cycle will depend on how the appliance is used.; (g) whether the household tumble drier is an automatic tumble drier or non-automatic tumble drier; (h) where the household tumble drier has been awarded an EU Ecolabel award under Regulation (EC) No 66/2010, this information may be included; (i) the energy consumption (Edry , Edry ½ , Egdry , Egdry ½ , Egdry,a , Egdry ½,a ) of the standard cotton programme at full and partial load; (j) the power consumption of the off-mode (Po ) and of the left-on mode (Pl ) for the standard cotton programme at full load; (k) if the household tumble drier is equipped with a power management system, the duration of the left-on mode; (l) indication that the standard cotton programme used at full and partial load is the standard drying programme to which the information in the label and the fiche relates, that this programme is suitable for drying normal wet cotton laundry and that it is the most efficient programme in terms of energy consumption for cotton; (m) the weighted programme time (Tt ) of the standard cotton programme at full and partial load in minutes and rounded to the nearest minute as well as the programme time of the standard cotton programme at full load (Tdry ) and the programme time of the standard cotton programme at partial load (Tdry ½ ) in minutes and rounded to the nearest minute; (n) if the household tumble drier is a condenser tumble drier, the condensation efficiency class in accordance with point 2 of Annex VI, expressed as condensation efficiency class X on a scale from G (least efficient) to A (most efficient); this may be expressed by other means provided it is clear that the scale is from G (least efficient) to A (most efficient); (o) if the household tumble drier is a condenser tumble drier, the average condensation efficiency Cdry and Cdry ½ of the standard cotton programme at full load and partial load and the weighted condensation efficiency (Ct ) for the standard cotton programme at full and partial load, as a percentage and rounded to the nearest whole percent; (p) the sound power level (weighted average value  LWA) expressed in dB and rounded to the nearest integer for the standard cotton programme at full load; (q) if the household tumble drier is intended to be built-in, an indication to this effect. 2. One product fiche may cover a number of household tumble drier models supplied by the same supplier. 3. The information contained in the fiche may be given in the form of a copy of the label, either in colour or in black and white. Where this is the case, the information listed in point 1 not already displayed on the label shall also be provided. ANNEX III Technical documentation 1. The technical documentation referred to in Article 3(c) shall include: (a) the name and address of the supplier; (b) a general description of the household tumble drier model, sufficient for it to be unequivocally and easily identified; (c) where appropriate, the references of the harmonised standards applied; (d) where appropriate, the other technical standards and specifications used; (e) the identification and signature of the person empowered to bind the supplier; (f) technical parameters for measurements as follows: (i) for electric mains-operated household tumble drier: the energy consumption (Edry , Edry ½ , Egdry , Egdry ½ , Egdry,a , Egdry ½,a ) of the standard cotton programme at full and partial load, for household gas-fired tumble drier: the weighted Annual Energy Consumption (AEC(Gas) ) rounded up to one decimal place; it shall be described as: Energy consumption X  kWh-Gas per year, based on 160 drying cycles of the standard cotton programme at full and partial load. Actual energy consumption per cycle will depend on how the appliance is used; and the weighted Annual Energy Consumption (AEC(Gas)el ) rounded up to one decimal place; it shall be described as: Energy consumption X  kWh per year, based on 160 drying cycles of the standard cotton programme at full and partial load, and the consumption of the low-power modes. Actual energy consumption per cycle will depend on how the appliance is used.; (ii) power consumption in off-mode and the power consumption in left-on mode; (iii) the programme time of the standard cotton programme at full load (Tdry ) and the programme time of the standard cotton programme at partial load (Tdry ½ ), in minutes and rounded to the nearest minute; (iv) if the household tumble drier is equipped with a power management system, the duration of the left-on mode; (v) if the household tumble drier is a condenser tumble drier, the average condensation efficiency Cdry of the standard cotton programme at full load and the average condensation efficiency of the standard cotton programme at partial load Cdry ½ ; (vi) the sound power level; (g) the results of calculations performed in accordance with Annex VII. 2. Where the information included in the technical documentation for a particular household tumble drier model has been obtained by calculation on the basis of design or by extrapolation from other equivalent household tumble driers, or both, the documentation shall include details of such calculations or extrapolations, or both, and of tests undertaken by suppliers to verify the accuracy of the calculations undertaken. The information shall also include a list of all other equivalent household tumble drier models where the information was obtained in the same way. ANNEX IV Information to be provided in cases where end-users cannot be expected to see the product displayed 1. The information referred to in Article 4(b) shall be provided in the following order: (a) the rated capacity in kg of cotton, for the standard cotton programme at full load; (b) whether the household tumble drier is an air-vented, condenser or gas-fired household tumble drier; (c) the energy efficiency class as defined in point 1 of Annex VI; (d) for electric mains-operated household tumble drier: the weighted Annual Energy Consumption (AEc ) rounded up to the nearest integer, to be described as: Energy consumption X  kWh per year, based on 160 drying cycles of the standard cotton programmes at full and partial load, and the consumption of the low-power modes. Actual energy consumption per cycle will depend on how the appliance is used.; for household gas-fired tumble drier: the weighted Annual Energy Consumption (AEC(Gas) ) rounded up to one decimal place; it shall be described as: Energy consumption X  kWh-Gas per year, based on 160 drying cycles of the standard cotton programme at full and partial load. Actual energy consumption per cycle will depend on how the appliance is used; and the weighted Annual Energy Consumption (AEC(Gas)el ) rounded up to one decimal place; it shall be described as: Energy consumption X  kWh per year, based on 160 drying cycles of the standard cotton programme at full and partial load, and the consumption of the low-power modes. Actual energy consumption per cycle will depend on how the appliance is used.; (e) whether the household tumble drier is an automatic tumble drier or non-automatic tumble drier; (f) the energy consumption (Edry , Edry ½ , Egdry , Egdry ½ , Egdry,a , Egdry ½,a ) of the standard cotton programme at full and partial load, rounded up to two decimal places and calculated in accordance with Annex VII; (g) the power consumption of the off-mode (Po ) and the left-on mode (Pl ) for the standard cotton programme at full load; (h) the programme time of the standard cotton programme at full load (Tdry ) and the programme time of the standard cotton programme at partial load (Tdry ½ ), in minutes and rounded to the nearest minute, calculated in accordance with Annex VII; (i) if the household tumble drier is a condenser tumble drier, the condensation efficiency class in accordance with point 2 of Annex VI; (j) the sound power level (weighted average value  LWA) for the standard cotton programme at full load, expressed in dB and rounded to the nearest integer; (k) if the household tumble drier is intended to be built-in, an indication to this effect. 2. Where other information contained in the product fiche is also provided, it shall be in the form and order specified in Annex II. 3. The size and font in which all the information referred in this Annex is printed or shown shall be legible. ANNEX V Verification procedure for market surveillance purposes For the purposes of compliance and verification of compliance with the requirements of this Regulation, measurements and calculations shall be made using harmonised standards the reference numbers of which have been published in the Official Journal of the European Union, or other reliable, accurate and reproducible methods, which take into account the generally recognised state of the art methods, and whose results are deemed to be of low uncertainty. For the purposes of checking conformity with the requirements laid down in Articles 3 and 4, Member State authorities shall test a single household tumble drier. If the measured parameters do not meet the values declared by the supplier within the ranges set out in Table 1, the measurements shall be carried out on three more household tumble driers. The arithmetic mean of the measured values of those three household tumble driers shall meet the values declared by the supplier within the ranges defined in Table 1. Otherwise, the model and all other equivalent household tumble driers models shall be considered not to comply with the requirements laid down in Articles 3 and 4. Table 1 Measured parameter Verification tolerances Weighted annual energy consumption The measured value shall not be greater than the rated value (1) of AEC by more than 6 %. Weighted energy consumption The measured value shall not be greater than the rated value of Et by more than 6 %. Weighted condensation efficiency The measured value shall not be less than the rated value of Ct by more than 6 %. Weighted programme time The measured value shall not be longer than the rated values of Tt by more than 6 %. Power consumption in off-mode and left-on mode The measured value of power consumption Po and Pl of more than 1,00 W shall not be greater than the rated value by more than 6 %. The measured value of power consumption Po and Pl of less than or equal to 1,00 W shall not be greater than the rated value by more than 0,10 W. Duration of the left-on mode The measured value shall not be longer than the rated value of Tl by more than 6 %. Sound power level LWA The measured value shall not be greater than the rated value. (1) Rated value means a value that is declared by the supplier. The 6 % uncertainty in the measurement represent the current acceptable testing laboratory error in measuring the declared parameters with the new measurement method used for the new labelling/ecodesign requirements including full and partial load cycles. ANNEX VI Energy efficiency classes and condensation efficiency classes 1. ENERGY EFFICIENCY CLASSES The energy efficiency class of a household tumble drier shall be determined on the basis of its Energy Efficiency Index (EEI) as set out in Table 1. The Energy Efficiency Index (EEI) of a household tumble drier shall be determined in accordance with point 1 of Annex VII. Table 1 Energy efficiency classes Energy efficiency class Energy Efficiency Index A+++ (most efficient) EEI < 24 A++ 24  ¤ EEI < 32 A+ 32  ¤ EEI < 42 A 42  ¤ EEI < 65 B 65  ¤ EEI < 76 C 76  ¤ EEI < 85 D (least efficient) 85  ¤ EEI 2. CONDENSATION EFFICIENCY CLASSES The condensation efficiency class of a condenser household tumble drier shall be determined on the basis of the weighted condensation efficiency (Ct ) as set out in Table 2. The weighted condensation efficiency (Ct ) of a condenser household tumble drier shall be determined in accordance with point 2 of Annex VII. Table 2 Condensation efficiency classes Condensation efficiency class Weighted condensation efficiency A (most efficient) Ct > 90 B 80 < Ct  ¤ 90 C 70 < Ct  ¤ 80 D 60 < Ct  ¤ 70 E 50 < Ct  ¤ 60 F 40 < Ct  ¤ 50 G (least efficient) Ct  ¤ 40 ANNEX VII Method for calculating the Energy Efficiency Index and the weighted condensation efficiency 1. CALCULATION OF THE ENERGY EFFICIENCY INDEX For the calculation of the Energy Efficiency Index (EEI) of a household tumble drier model, the weighted Annual Energy Consumption of a household tumble drier for the standard cotton programme at full and partial load is compared to its Standard Annual Energy Consumption. (a) The Energy Efficiency Index (EEI) is calculated as follows and rounded to one decimal place: where: AEC = weighted Annual Energy Consumption of the household tumble drier. SAEC = standard Annual Energy Consumption of the household tumble drier. (b) The Standard Annual Energy Consumption (SAEC ) is calculated in kWh/year as follows and rounded to two decimal places:  for all household tumble driers that are not air-vented: SAEC = 140 Ã  c 0,8  for air-vented household tumble driers: where: c is the rated capacity of the household tumble drier for the standard cotton programme. Tt is the weighted programme time for the standard cotton programme. (c) The weighted Annual Energy Consumption (AEC ) is calculated in kWh/year as follows and is rounded to two decimal places: (i) where: Et = weighted energy consumption, in kWh and rounded to two decimal places. Po = power in off-mode for the standard cotton programme at full load, in W and rounded to two decimal places. Pl = power in left-on mode for the standard cotton programme at full load, in W and rounded to two decimal places. Tt = weighted programme time, in minutes and rounded to the nearest minute. 160 = total number of drying cycles per year. (ii) When the household tumble drier is equipped with a power management system, with the household tumble drier reverting automatically to off-mode after the end of the programme, the weighted Annual Energy Consumption (AEC ) is calculated taking into consideration the effective duration of the left-on mode, according to the following formula: where: Tl = duration of the left-on mode for the standard cotton programme at full load, in minutes and rounded to the nearest minute. (d) The weighted programme time (Tt ) for the standard cotton programme is calculated in minutes as follows and rounded to the nearest minute: Tt = (3 Ã  Tdry + 4 Ã  Tdry ½ )/7 where: Tdry = programme time for the standard cotton programme at full load, in minutes and rounded to the nearest minute. Tdry ½ = programme time for the standard cotton programme at partial load, in minutes and rounded to the nearest minute. (e) The weighted energy consumption (Et ) is calculated in kWh as follows and rounded to two decimal places: Et = (3 Ã  Edry + 4 Ã  Edry ½ )/7 where: Edry = energy consumption of the standard cotton programme at full load, in kWh and rounded to two decimal places. Edry ½ = energy consumption of the standard cotton programme at partial load, in kWh and rounded to two decimal places. (f) For gas-fired household tumble driers, the energy consumption for the standard cotton programme at full and partial load is calculated in kWh and rounded to two decimal places, as: where: Egdry = gas consumption of the standard cotton programme at full load, in kWh and rounded to two decimal places. Egdry ½ = gas consumption of the standard cotton programme at partial load, in kWh and rounded to two decimal places. Egdry,a = auxiliary electricity consumption of the standard cotton programme at full load, in kWh and rounded to two decimal places. Egdry ½,a = auxiliary electricity consumption of the standard cotton programme at partial load, in kWh and rounded to two decimal places. fg = 2,5. 2. CALCULATION FOR THE PRODUCT INFORMATION DESCRIBED IN ANNEX II PRODUCT FICHE, ANNEX III TECHNICAL DOCUMENTATION AND ANNEX IV INFORMATION TO BE PROVIDED IN CASES WHERE END-USERS CANNOT BE EXPECTED TO SEE THE PRODUCT DISPLAYED For gas-fired household tumble driers, the energy consumption on gas for the standard cotton programme at full and partial load for the information in Annex II, III and IV is calculated in kWhGas and rounded to two decimal places, as: AE C(Gas) = 160 Ã  (3 Ã  Egdry + 4 Ã  Egdry1/2 )/7 For gas-fired household tumble driers, the energy consumption on electricity for the standard cotton programme at full and partial load for the information in Annex II, III and IV is calculated in kWh and rounded to two decimal places, as: AEC(Gas)el = 160 Ã  (3 Ã  Egdry,a + 4 Ã  Egdry1/2,a )/7 + ((Pl Ã  Tl Ã  160) + Po Ã  [525 600  (Tt Ã  160)  (Tl Ã  160)])/60 Ã  1 000 3. CALCULATION OF THE WEIGHTED CONDENSATION EFFICIENCY The condensation efficiency of a programme is the ratio between the mass of moisture condensed and collected in the container of a condenser household tumble drier and the mass of moisture removed from the load by the programme, the latter being the difference between the mass of the wet test load before drying and the mass of the test load after drying. For calculating the weighted condensation efficiency, the average condensation efficiency for the standard cotton programme at both full and partial load is considered. The weighted condensation efficiency (Ct ) of a programme is calculated as a percentage and rounded to the nearest whole percent as: Ct = (3 Ã  Cdry + 4 Ã  Cdry ½ )/7 where: Cdry = average condensation efficiency of the standard cotton programme at full load. Cdry ½ = average condensation efficiency of the standard cotton programme at partial load. The average condensation efficiency C is calculated from the condensation efficiencies of test runs and expressed as a percentage: where: n is the number of test runs, comprising at least four valid test runs for the selected programme. j is the test run number. Wwj is the mass of water collected in the condenser reservoir during test run j. Wi is the mass of the wet test load before drying. Wf is the mass of the test load after drying.